DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-? rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

	The claims are only a listing of the invention’s benefits. Please see the claims section in the cited patents and published applications1 for examples of how claims can be written. 
	Examiner has included a paper copy of a tutorial on the basics of claim writing. 
	Once the applicant has completed the form  to permit communication by email then additional help can be sent to the applicant on how to write claims.
	Most of the art cited by the examiner has the components listed in the drawing including: 
Vaping, electronic cigarettes, OR e-cigarettes;
atomizer 
coil OR exciter
actuator
air inlet

Conclusion
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application. 

See MPEP 2163.06 “Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP 608.04(a)).

When responding to this action please keep the following in mind:

•    Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.

•    All formal replies to Office Actions must be submitted via mail, fax of EFS web. Formal replies cannot be submitted via e-mail. A proper reply requires a specific format for any amendments. A sample reply demonstrating formatting and rule compliance is available at:

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

See MPEP 714 for further guidance. Also, please see MPEP 714 II (C) for additional guidance on making a proper amendment to claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.	

•    Applicant should submit an argument under the heading "Remarks" pointing out disagreements with the examiner's contentions. Applicant must also discuss the references applied against the claims, explaining how the claims (or any newly amended claims) avoid the references or distinguish from them.

•    All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.

•    Label each page of the reply with the application number.

•    Sign all submissions (on the last page) Please note that a proper electronic signature requires Applicant's name within forward slashes (ex. /John T. Smith/)

•    Further information can be found on the https://www.uspto.gov/patent website.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In intellectual property this is called “art”.